IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN THE MATTER OF: THE ADOPTION OF:         : No. 227 WAL 2020
Z.E.G.                                     :
                                           :
                                           : Petition for Allowance of Appeal
PETITION OF: T.J.K.                        : from the Order of the Superior Court

IN THE MATTER OF: THE ADOPTION OF:         : No. 228 WAL 2020
K.N.G.                                     :
                                           :
                                           : Petition for Allowance of Appeal
PETITION OF: T.J.K.                        : from the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 7th day of August, 2020, the Petition for Allowance of Appeal is

DENIED.